Citation Nr: 0015341	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-32 648A	)	DATE
	)
	)

THE ISSUES

1.  Whether a July 1990 decision of the Board of Veterans' 
Appeals denying service connection for lung cancer should be 
revised or reversed on the grounds of clear and unmistakable 
error.  

2.  Whether an October 1990 decision of the Board of 
Veterans' Appeals denying service connection for loss of 
teeth should be revised or reversed on the grounds of clear 
and unmistakable error.  


REPRESENTATION

Moving Party Represented by:  Darin Snyder, Attorney at Law


APPEARANCE AT ORAL ARGUMENT

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service in the Marines from 
June 1943 to February 1947 and in the Army from January 1949 
to May 1958.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in decisions of the Board of July 1990 and 
October 1990.


FINDINGS OF FACTS

1.  In a July 1990 final decision, the Board denied service 
connection for lung cancer, claimed as due to inservice 
exposure to ionizing radiation.  

2.  In an October 1990 final decision, the Board denied 
service connection for loss of teeth, claimed as due to 
inservice exposure to ionizing radiation.  

3.  The July and October 1990 Board decisions do not contain 
clear and unmistakable error. 



CONCLUSIONS OF LAW

1.  The Board's July 1990 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for lung cancer, claimed as due to inservice 
exposure to ionizing radiation.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999). 

2.  The Board's October 1990 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for loss of teeth, claimed as due to inservice 
exposure to ionizing radiation.  38 U.S.C.A. § 7111 (West 
1991); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for lung cancer and for 
any pathology of the lungs except for a single episode of 
bronchitis in January 1955 for which the veteran was given 
penicillin.  

The veteran's service dental records do not demonstrate that 
his third molars (wisdom teeth) had erupted at entrance into 
his first period of military service.  Dental records do not 
reflect the extraction of any teeth during his first period 
of military service.  

In February 1945 the veteran complained that he could not 
take a deep breath.  This was of two weeks duration and the 
onset had been accompanied by substernal pain.  He had a 
smoker's hacking cough but this was not the cause of the 
pain.  After an examination, which revealed normal breath 
sounds, the impressions included chronic bronchitis.  In 
March 1945 it was noted that he smoked about a pack and a-
half of cigarettes daily.  

A March 1949 dental record reflects that the veteran's lower 
third molars were impacted and that he had gingivitis.  
Dental calculus was removed during hospitalization in June 
and July 1949.  He also had gingivitis in 1956 and by 1957 
all of his teeth were removed and he was given full upper and 
lower dentures but the service dental records are not clear 
why all of his teeth were removed.  

In a July 1973 statement the veteran reported that all of his 
teeth had been extracted during service while stationed in 
Germany due to trenchmouth and pyorrhea which he had 
contracted while serving in Korea.  He also stated that he 
had sustained multiple injuries of the face and jaw during 
service in 1945 in Saipan.  It was requested that the 
correspondence be considered a claim for "compensation 
dental benefits."  He also requested an increased rating.  

A VA Form 3230 dated in September 1973 indicates that the 
July 1973 correspondence was not a claim for dental 
outpatient treatment.  However, there is no indication that 
the RO then adjudicated a claim for service connection for 
loss of teeth for compensation purposes.  

In June 1977 the veteran reported that 30 of his teeth had 
been removed during service while stationed in Germany, due 
to a prior case of trenchmouth while serving in Korea.  

On official examination in August 1978 it was reported that 
the veteran's half-brother had had a coronary and a stroke 
and also had lung cancer.  Also, his mother had died of lung 
and colon cancer.  

The veteran had previously testified at the RO in March 1979 
in conjunction with claims on appeal to and adjudicated by 
the Board in March 1980 which, in part, denied entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities.  

In an extensive statement, to which there were multiple 
attachments, received in May 1979, in lieu of a VA From 1-9, 
substantive appeal (in connection with the appeal adjudicated 
by the Board in March 1980) the veteran reported that in Camp 
Desert Rock in Nevada, in conjunction with an atomic test, he 
had been a First Sergeant to 250 volunteers who were in a 
trench 2,000 yards from ground zero and he alleged that the 
radiation exposure caused multiple disabilities, including 
loss of all of his teeth.  He stated that the Army dental 
surgeon who extracted the teeth in 1956 claimed that he had 
gum disease that was incurable and he claimed service 
connection for loss of teeth.  

The attachments to the May 1979 statement include a June 1977 
statement from Glyn G. Caldwell, M.D., of the Center for 
Disease Control (CDC) in Atlanta, Georgia, reflecting that 
the veteran had contacted the CDC about Army personnel 
involved in nuclear testing in Nevada.  However, this 
particular branch of the CDC was interested in developing a 
cohort of men exposed to a particular atomic device detonated 
in August 1977 (Smokey).  If the data showed the August 
cohort was at an increased risk for development of 
malignancies, an attempt would then be made to look at some 
of the other nuclear tests.  Until this cohort was completed, 
all material related to other tests would be held for future 
study.  

A March 1980 Board decision denied, in pertinent part, 
special monthly compensation (SMC) for loss of use of the 
left hand but also referred the veteran's claim for service 
connection for residuals of radiation exposure to the RO for 
appropriate action.  

An April 1981 rating action denied service connection for 
multiple disabilities claimed as due to exposure to ionizing 
radiation, including what was characterized as loss of all 
teeth due to gum disease (the claim for service connection 
for lung cancer due to ionizing radiation was subsequently 
developed for appeal).  

In the remand portion of a June 1982 Board decision it was 
noted that the veteran claimed service connection for 
multiple disabilities claimed as due to inservice exposure to 
ionizing radiation, including loss of all teeth and cancer of 
the left lung.  These claims were remanded to obtain 
available inservice records of radiation exposure.  A July 
1982 rating action noted that no decision could be made 
concerning the claim for lung cancer, allegedly due to 
inservice ionizing radiation exposure, until treatment 
records were obtained.  

A September 1982 rating action denied service connection for 
lung cancer, claimed as due to inservice ionizing radiation 
exposure.  

A March 1983 Board remand noted a response from the service 
department providing information as to the activities and 
exposures of the veteran's unit during nuclear testing but he 
had responded that he had been in a forward position and his 
unit had advanced to their objective without radiation 
monitors.  The Board was of the opinion that such information 
should be considered by the service department.  It was 
requested that the RO forward information provided by the 
veteran to the Army Nuclear Test Personnel Review Program 
(ANTPRP) and inquire whether there was information as to 
whether there was a lead element of Battalion Combat Team 
Able [hereafter BCT A] (as described by the veteran) and 
determine what, if any, maximum exposure such persons might 
have experienced.  

In November 1983 a Board remand noted that in response to the 
March 1983 remand, a supplemental statement of the case 
(SSOC) (of June 1983) stated that no further information was 
obtainable as to the veteran's inservice ionizing radiation 
exposure during nuclear atmospheric testing, as he set forth 
in statements and documents submitted in October 1982.  
However, the RO had not made inquires of the service 
department nor forwarded documents to ANTPRP.  It was again 
requested that the RO forward information provided by the 
veteran in October 1982 to ANTPRP and inquire if there was 
additional information on a lead element of BCT A, as 
described by the veteran, in connection with Shot SIMON, 
Operation UPSHOT-KNOTHOLE, Exercise Desert Rock V in April 
1953.  It was requested that it should be determined what, if 
any, maximum exposure such persons would have experienced.  

In response to the November 1983 Board remand, voluminous 
documents were received in July 1984 from the Defense Nuclear 
Agency (DNA), including a June 27, 1984 report from DNA which 
noted that the veteran reported that he had been a non-
commissioned officer in charge (NCOIC) of an advance guard in 
a trench forward of BCTs Able and Baker.  He reported that 
when, after the nuclear detonation, a radiation safety 
monitor team (radiation safety or radsafe team) had not 
arrived at the appointed jump-off time, he had order his 
troops forwarded.  They had advanced on the run and reached 
their destination much to early.  He then led his men south 
until the encountered a radsafe team and he and his troops 
were then directed west.  Upon reaching some trucks, a 
radsafe team dispensed brooms which he and his men used to 
brush themselves off.  The veteran and his estimated 50-man 
unit were then transported by truck to Camp Desert Rock.  It 
was reported that the veteran was part of an advance element 
of BCT A.  The DNA report observed that the function of 
advanced elements was to advise the commander of the 
radiological situation in order that the main body could take 
appropriate action.  The NCOIC was to rendezvous with the 
radsafe team and relay radiological information to the BCT 
commander via field radio.  Jump-off times were not 
determined before the detonations and departure times were 
determined by the Control Group of the Radsafe Section, which 
assessed the situation based on factors, e.g., fallout and 
windshifts.  This decision to depart was relayed by radio to 
all elements, which then began their forward march.  Advance 
elements were to remain in visual and radio contact with 
their BCT commanders in order to relay information on the 
radiological situation.  The BCTs were instructed in this 
procedure prior to the test and they underwent a dress 
rehearsal.  

The DNA report stated that the veteran's account was in 
direct contradiction with normal infantry maneuver procedures 
(regarding maintaining contact with the commander) as well as 
radiological procedures at the test (regarding departing 
without radsafe monitors).  This would have resulted in a 
failed mission on his part and his unit, and should appear in 
the after action reports.  However, after examining 
"Operation UPSHOT-KNOTHOLE, Nevada Proving Grounds, 
Radiological Safety Operations (WT-817 and WT-702); Exercise 
Desert Rock V, Volume I - Operations; Operation UPSHOT-
KNOTHOLE, Operational Summary; and DESERT ROCK V, Reactions 
of Troop Participants and Forward Volunteer Officer Groups To 
Atomic Exercises, no mention was made of such a scenario at 
Shot SIMON."  Copies of the relevant portions of these 
documents were attached.  While the veteran's scenario could 
not be documented, an attempt was made to locate key 
personnel who could recall the events at Shot SIMON.  
Unfortunately, none of the senior officers for BCT A could be 
located.  DNA was also attempting to contact senior members 
of the radsafe teams at Shot SIMON.  If they could confirm 
the veteran's statements, a dose reconstruction would be 
undertaken using the scenario provided by the veteran.  

In October 1984 the DNA wrote the veteran stating that an 
enclosed standard letter had been mailed to ten senior 
members of the radsafe teams at Shot SIMON, in an attempt to 
confirm the events reported by the veteran, but no replies 
had been received.  

In November 1984 the DNA reported that the veteran's scenario 
of events at Shot SIMON could not be confirmed.  Only three 
responses had been received from senior members of the 
veteran's unit, and copies were attached (although one 
radsafe monitor had called to state that he had departed 
Nevada prior to Shot SIMON and could not be of assistance).  
None confirmed the veteran's scenario.  One of the 
individuals responded that he knew nothing of troop maneuvers 
or troop TDC units that participated in Shot SIMON.  Another 
reported that he was present for all 10 shots during Desert 
Rock V and that the forward most trenches were 3,000 yards 
from ground zero.  Leaders of the units, with officers in 
command, usually came out of the trenches first and formed 
their units for the tactical maneuvers towards ground zero.  
All units with radiation measuring devices, were warned to 
proceed cautiously and to measure the radiation as they moved 
forward.  He could not recall any troop maneuver units at 
Shot SIMON which proceeded to ground zero without a radsafe 
monitor.  "For any of the tower shots (dirty shots) the 
maneuvers toward ground zero were quickly terminated due to 
the high level of radiation encountered.  Specifically, [he 
could not] recall how far the units advanced during Shot 
SIMON.  To the best of my knowledge, no unit (s) advanced 
toward ground zero without a monitor equipped with a 
radiation measuring device."  

The third reported that he was the "OIC" [Officer in 
Charge] of the Dosimetry Section of the Radiological Safety 
Support Unit, responsible for determining the radiation 
dosages received by personnel in the test area, and 
maintaining records of those dosages.  However, he did not 
have contact with the troop maneuver units, which had their 
own dosimetry personnel and procedures and were not subject 
to the control of the Dosimetry Section of the Radiological 
Safety Support Unit.  He recalled only that tactical units 
did perform maneuvers during the nuclear tests.  He did not 
recall any troop maneuvers at Shot SIMON which proceeded to 
ground zero prior to clearance by the control group or 
without a radsafe monitor.  

In December 1984 the DNA reported to the RO that although the 
RO had reported that it had not received the June 1984 DNA 
report, it and the over 100 pages had not been returned by 
the postal service (and the claim files reflect that it was 
in fact received in July 1984).  Since the November 1984 
report two other radiation safety personnel had responded to 
the questionnaire.  One had reported that he was responsible 
for radiation safety for personnel involved in technical 
projects and not troop personnel and, thus, could not 
complete the questionnaire and another had stated that he had 
departed the test site prior to Shot SIMON (both of these are 
reported above).  Six of the ten radiation safety personnel 
had replied but none of the six had been able to verify the 
veteran's account.  

On January 9, 1985 DNA reported that eight of the ten people 
contacted had replied and six had completed the questionnaire 
(with two having indicated that they had left the Test Site 
prior to Shot SIMON).  Copies of all six completed 
questionnaires were attached.  Also, additional inquires had 
been made.  The three additional and complete questionnaires 
reflect that one person reported that at Desert Rock he had 
had been 12,000 yards from nuclear detonation and had walked 
to 7,000 yard of ground zero.  He also reported that he had 
led troops from trenches to ground zero.  Another reported 
that as Commander of the Radiological Safety Support Unit he 
was to monitor the area and establish "iso-intensity lines" 
of radiation prior to the movement of troops into the 
radioactive zone.  He had not had direct contact with troop 
maneuver units but recalled that maneuver units were located 
in trenches at approximately 4,000 yards from ground zero.  
He had not been informed of any units that had proceeded to 
ground zero prior to being given clearance by the control 
group and could not recall any such units proceeding to 
ground zero without a radsafe monitor.  A third reported that 
he had been the Chief of the Dosimetry and Records Section of 
the 1st Radiological Safety Support Unit (RSSU) but had been 
at the "NTS" only for the first half of the operation.  
During his tour in 1953 he did not recall any instance in 
which personnel received excessively high exposures of 
nuclear radiation as indicated (measured) by pocket 
dosimeters and/or film badges.  He had no first hand 
knowledge of the specific situations (scenario) associated 
with Shot SIMON as described by the moving party.  

Attached to a January 25, 1985 DNA report was a copy of a 
response to the questionnaire by a radsafe monitor at Shot 
SIMON who could not corroborate the veteran's account.  That 
individual reported that he had been in the trenches with the 
troops and did not remember anyone being in trenches ahead of 
the main line of departure.  He did not recall any troop 
maneuver units proceeding to ground zero prior to being given 
clearance or proceeding to ground zero without a radsafe 
monitor.  He also stated that he too had been overdosed.  

Attached to a January 28, 1985 DNA report was a copy of a 
response to the questionnaire by a radsafe monitor at Shot 
SIMON who could not corroborate the veteran's account, 
although he recalled overhearing talk among members of a 
radsage team about a unit which had proceeded to ground zero 
without a radsafe monitor.  

A February 1985 rating action noted that lacking evidence to 
substantiate events as described by the veteran, the DNA had 
not undertaken a radiation dose reconstruction based on a 
sequence of events as described by the veteran.  

On May 13, 1985 DNA reported that none of the 12 radsafe 
personnel at Shot SIMON who responded to questionnaires could 
confirm the events described by the veteran and several 
contradicted his account.  Two men who had been ordered from 
Company A, 526th Armored Infantry Battalion with the veteran 
to Camp Desert Rock for Shot SIMON had not responded.  The 
DNA had exhausted the possibilities for contacting 
individuals who might confirm the veteran's account of 
events.  As a result, the veteran was assigned the 
reconstructed exposure for BCT A and the most accurate 
reconstructed gamma exposure was 3.100 rem gamma, with 90 
percent confidence limits that the dose is no less than 2.900 
rem and not more than 3.400 rem.  The internal exposure from 
alpha and beta particles was 0.001 rem and the neutron 
exposure was no more than 0.001 rem.  These reconstructions 
were based on the soon to be published "Analysis of 
Radiation Exposure for Maneuver Units, Exercise Desert Rock 
V, Operation UPSHOT-KNOTHOLE" (a copy of that report was 
received later in May 1985.  

In the veteran's May 20, 1985 letter to the DNA it was stated 
that one of the men contacted had heard a rumor that a 
platoon had gone to ground zero by mistake; the men in the 
veteran's unit could not be located, and could now be dead; 
and the men that had traveled with him to Camp Desert Rock 
from Ft. Knox, Kentucky had not been with him at Shot SIMON 
because he was a First Sergeant assigned to a company of 
Officers.  Thus, it was impossible to refute his account of 
what had happened and VA should consider his case based on 
his version of events. 

In response, DNA reported on May 30, 1985 that official 
records did not corroborate his account of events, which 
would have constituted a serious breach of radiation safety 
violation.  If such an event had occurred, it would have been 
well documented in the after action reports.  After a search 
of key radiation safety personnel, none of the 12 who 
responded confirmed his account and several stated that such 
a radiation violation was impossible and could not have 
occurred.  Since no one had confirmed his account, the 
additional expense of about $5,000 to undertake a special 
reconstruction was not justified.  With respect to reasonable 
doubt, this was a matter for the VA and if VA notified the 
DNA, then a special dose reconstruction would be undertaken.  

In September 1986 the veteran returned a Radiation Exposure 
Questionnaire stating that he had had no radiation exposure 
before or after service.  He also reported that there was no 
medical evidence given by any VA surgeons showing that his 
cancer, or other radiation caused disabilities, was due to 
smoking tobacco.  

On May 18, 1987 the Board entered an order vacating a June 
24, 1986 Board decision in light of due process 
considerations, inasmuch as when the June 1986 Board decision 
had been entered the veteran had an outstanding request for a 
Board hearing.  It was noted that at the time of the June 
1986 Board decision there had been four volumes of claims 
folders.  Neither the original nor a copy of the June 1986 
Board decision is now on file.  

In an August 17, 1987 letter from the VA Director of 
Compensation and Pension Services to the RO (citing the 
veteran's May 20, 1985 letter to the DNA, and the response of 
May 30, 1985) it was recommended that the RO should request 
from NTPR a "special dose reconstruction" as if the 
veteran's account of his proximity to ground zero had been 
confirmed, although this recommendation did not constitute 
acceptance of the veteran's account.  This was for the 
purpose of according full due process by obtaining as much 
evidence as possible.  While development had been undertaken 
in accordance with Chapter 22.05.1 of M21-1, an advisory 
opinion had not been obtained from the Advisory Review Staff.  
Also, there was information on file that the veteran's mother 
had died of lung and colon cancer which, together with 
information concerning the death of a step-brother, if he 
were a half-brother, could have bearing on a possible 
increase in family history of cancer.  

In October 1987 the veteran reported that while in Nagasaki, 
Japan, he had been with the Headquarters Company, 1st 
Battalion, 2nd Marine Division.  For a short time he had been 
assigned as a guard near a demolished railroad station where 
bulldozers were operating.  After that he had been sent to 
Kago Shima, Japan.  He did not know exactly where ground zero 
was but he was certain that he had been close due to the 
massive destruction around his unit.  The brother he had 
previously referred to was a half-brother who, he understood 
from relatives, was an atomic veteran and died from lung and 
bowel cancer.  When his mother had died of a stroke and a 
heart attack, her intestinal cancer had been in remission for 
five or six years.  

In March 1988 the veteran submitted copies of his Direct 
Testimony of Plaintiff [veteran], Proposed Separate Findings 
of Fact and Conclusions of Law of Plaintiff [veteran], and 
Separate Trial Brief on Behalf of Plaintiff [veteran] in the 
litigation of N.A.R.S. v. Turnage.  

While the transcript of the Direct Testimony of Plaintiff 
would superficially appear to be a transcript of a trial or 
deposition, no questions were posed to the veteran and there 
was no cross-examination.  Rather, the transcript is totally 
narrative in form.  It reflects that the veteran testified 
that he had been with the Headquarters Company, 1st 
Battalion, 8th Marine Regiment, 2nd Marine Division when he 
had entered Nagasaki, Japan, a couple of weeks after the 
nuclear devastation of that city (pages 5 and 6 of that 
transcript).  His unit had occupied one of the most heavily 
devastated parts of Nagasaki, which he assumed was near or at 
ground zero based on his observation of the destruction of 
other parts of that city (page 6).  His unit stayed at the 
site of the railroad station which had been completely 
destroyed and their job was to keep other military personnel 
and Japanese civilians from entering certain areas marked 
with a symbol which he was told represented radiation.  They 
had stayed in Nagasaki for approximately two weeks, during 
which time there had been gray-ash like dust everywhere (page 
6).  No measures were taken to minimize their exposure to 
radiation and they were not given any protective clothing, 
gloves or masks and were not given special instructions or 
warnings.  He sometimes drank the local water and regularly 
ate food prepared in a field kitchen.  On leaving Nagasaki, 
his unit went to Kago Shima, Japan (page 7).  

The veteran also testified that he had been transferred from 
Ft. Knox, Kentucky, to the Nevada Proving Grounds and arrived 
at Camp Desert Rock on April 17, 1953 for participation in 
Operation UPSHOT-KNOTHOLE.  He was assigned as a First 
Sergeant to "Artillery Battery X3 (Provisional)" which 
consisted entirely of officers.  Prior to Shot SIMON, men 
assigned to Combat Battalions went through a dry run and were 
given an instruction class briefing them of what to expect 
during the test but he did not go because he was not assigned 
to a Combat Battalion and was not scheduled to go out to the 
field (pages 11 and 12).  The night before Shot SIMON he was 
ordered to participate in the field due to the illness of one 
of the platoon leaders.  The veteran was briefed on what to 
do and was told he would witness a 23-kiloton detonation, 
about twice as large as the ones used in Japan.  He was to 
take charge of Battalion Combat Team Able (BCT A) which, as 
an advance platoon, was to be about 500 years in front of the 
rest of the Battalion and after the explosion they were to 
advance to a spot to the west of ground zero (page 12).  He 
was informed that Chemical Biological Radiological (CBR) 
personnel would monitor the area and he was to follow any 
instruction they gave (page 12).  He did not recall if a CBR 
monitor was supposed to accompany his platoon (page 12).   
Based on the best map he had reviewed, the trench he and his 
men were in was 3,500 yards from ground zero (page 14).  
Moments after the nuclear detonation, he could see the 
fireball directly overhead (page 16).  Within a few minutes 
after the blast, he ordered his men out of the trench and 
because the radio, over which he was to receive instructions, 
did not function he ordered his men forward when he heard 
noises that sounded as if the rest of the Battalion was on 
the move.  When they reached their objective, he could see 
the crater created by the bomb (page 17) and it was about 300 
to 600 yards to the east (pages 17 and 18).  He then ordered 
his men to withdraw and start back to the trenches but soon 
encountered two CBR monitors who chewed him out for going too 
far and ordered he and his men to the departure area.  When 
they arrived at the departure area they were given brooms to 
sweep each other off (page 18).  He was given new clothes and 
two days later was sent back to Ft. Knox (page 19).  He later 
learned that the nuclear blast had been as high as 43 to 54 
kilotons and one official document reportedly put it at 51.5 
kilotons, although DNA states it was 43 kilotons.  

The veteran testified that he experienced a number of 
physical symptoms in the aftermath of the radiation exposure, 
including loss of hair, an allergy to metal, temporary loss 
of voice, and loss of teeth (page 20).  He had had a full set 
of teeth when he entered military service and in June 1949 he 
had two teeth extracted and by December 1952 five teeth were 
missing (page 20 and 21).  Beginning in 1953 his gums started 
bleeding and his teeth became loose and by 1954 his teeth 
were turning black and his gums were receding.  All of his 
teeth were extracted and he had worn full upper and lower 
dentures since January 1957 (page 21).  Lung cancer had first 
been diagnosed by VA in 1982 and the upper part of his left 
lung was removed.  He had never obtained an independent 
medical evaluation by lung or radiation specialists but Dr. 
Bouman, who had treated him since about 1977, had stated that 
his physical symptoms and deterioration of bones, muscles, 
and nerves, as well as lung cancer, over the years was due to 
radiation exposure (page 22).  He had refused radiation 
treatment for his lung cancer and to his knowledge his only 
major exposure to radiation was during service (page 41).  He 
had not told the military dentist who had extracted his teeth 
that he had been exposed to radiation (page 43).  He felt 
that the estimated radiation doses for BCT Able did not 
reflect his own level of exposure due to the advance position 
of his platoon and the greater distance travel towards ground 
zero (page 45).  He made references to hearings before the 
Board (but the only hearing he had presented testimony at was 
at the RO and the remainder were written informal hearing 
presentations by service representatives) (page 48).  

In the Separate Trial Brief on Behalf of Plaintiff [veteran] 
in the litigation of N.A.R.S. v. Turnage, it was stated that 
as part of the requested factual development Jerald Goetz of 
Science Applications International Corporation (SAIC) had 
advised Paul Boren of the Nuclear Test Personnel Review 
(NTPR) [actually Mr. Boren is with DNA] that the veteran's 
described activities at Shot SIMON would have subjected him 
to a "high [dose], probably in the neighborhood of 25 rem" 
[sic] (page 5).  However, Mr. Goetz "gratiously castigated" 
the veteran for putting himself in a position to receive such 
a high dose and did not purport to have any basis to dispute 
the veteran's description of events but warned that 
"acknowledging [the veteran's] account 'would subject the 
government to similar cases in the future'." (page 5).  It 
was further indicated that the plaintiff's experts would 
testify that the government's dose estimate probably 
underestimated the actual dose by a very significant degree 
(page 8).  

In an April 1988 report the DNA stated that enclosed was the 
veteran's completed radiation dose estimate assessment which, 
for BCT A, was 3.1 rem with an upper error bound of 3.4 rem 
gamma and a lower error bound of 2.9 rem gamma.  Moreover, 
personnel in BCT A would have received a probable dose of 
0.003 rem neutron but no upper or lower error bounds were 
available for the reconstruction of the neutron dose.  Also 
enclosed was a copy of the veteran's internal dose 
determination, reflecting that his internal exposure 
potential was less than 0.150 rem (fifty year) committed dose 
equivalent to the lungs.  

Attached to the April 1988 DNA report was a March 1988 
memorandum by J. Goetz of SAIC concerning the veteran's dose 
assessment.  This memorandum collated several accounts by the 
veteran of his experiences at Shot SIMON with official 
reports and accounts of other participants to provide a 
cohesive scenario of events and an assessment of the 
radiation dose therefrom.  The veteran's account was 
uncorroborated and actually admit to a serious, willful 
violation of safety procedures but, nonetheless, were used to 
the fullest extent, particularly when they were based on 
specific recollections and were not contradicted or refuted 
by other evidence.  The operational plan at Shot SIMON was 
for at least two radsafe survey teams to precede the 
forwardmost elements of BVA A.  

While the veteran's allegations were generally not consistent 
with the records of the exercise, they were all evaluated 
with a view toward their contribution to calculating a dose 
assessment.  Even if the veteran had been 3,500 yards from 
ground zero the radiation dose would have been less than 0.1 
rem.  As to radsafe monitors not having accompanied the 
advance unit of BCT A, this is completely uncorroborated and 
in direct contradiction of radsafe procedures.  Moreover, 
three of the four officer monitors in the 50th Chemical 
Platoon, the unit responsible for radsafe, had been contacted 
and confirmed that there were no such incidents as alleged by 
the veteran.  While a single photographer had been found in a 
radiation area, a group as large as 50 men would not have 
gone unnoticed.  Also, as to nausea and vomiting in other 
participants (as alleged by the veteran), it would have 
required lethal doses of radiation to produce nausea and 
vomiting at less than 15 minutes after the detonation.  It 
was concluded that the veteran could not have seen volunteer 
officers exiting their positions at an advanced station, 
which occurred 4 to 5 minutes after the detonation, more than 
a mile forward of the veteran's position and if he had seen 
the bomb crater, as he alleged, the radiation intensity would 
have been about 5000 r/hr at that location, leading to a 
lethal dose to personnel so exposed.  It was concluded that 
it was virtually impossible to calculate a precise dose from 
the veteran's account not only because of the numerous 
inconsistencies but also because of the physical 
impossibilities and because his allegations would have placed 
him in a location where he would have received a lethal dose 
of radiation.  His vivid description of key events must 
either be taken at face value or his entire scenario must be 
impeached.  Since to take them at face value leads to the 
conclusion that he suffered a lethal dose of radiation on the 
order of 1,000 rem, impeachment was the only viable 
alternative.  His dose estimate was thus determined as for 
others in BCT A as 3.1 rem.  

The RO forwarded the case to the VA Director of Compensation 
and Pension Service who then returned the case in June 1988 
to the RO for a radiation dose estimate for exposure during 
the veteran's participation in the occupation of Japan. 

In August 1988 the DNA determined that the maximum possible 
radiation dose that might have been received by any 
individual from external radiation, inhalation and ingestion 
at either Hiroshima or Nagasaki for the full duration of the 
American occupation, using all possible worst case 
assumptions, was less than 1 rem.  

In August 1988 the veteran submitted voluminous copies of 
documents, many of which were previously on file, listed as 
25 attachments.  In the veteran's 20 page letter dated July 
26, 1988 he stated, at page 2, that in March 1984 Jerald 
Goetz had made a dose reconstruction on the veteran and found 
that the veteran's estimate reconstructed radiation dose was 
"most likely 'in the neighborhood of 25 rem'."  It was 
reported that this information had been withheld then and now 
from the VA and that Mr. Goetz's more recent estimated dose 
should be ignored because Mr. Goetz was biased toward the 
veteran (page 4), noting that Mr. Goetz had been deposed in 
the N.A.R.S. v. Turnage lawsuit (listed as attachment 12) and 
that there purportedly was evidence suggesting that Mr. Goetz 
had falsified a map of Shot SIMON to minimize reconstructed 
dose estimates for members of BCTs (page 5).  A 25 rem 
radiation dose estimate given by Dr. Roland Finston in the 
N.A.R.S. v. Turnage lawsuit and by Jerald Goetz in 1984 
should be accepted by VA (page 9).  It was asserted that Dr. 
Goetz's March 1988 report contained numerous inaccuracies 
which provide an independent basis for disregarding that 
report (page 10). 

In the veteran's letter dated August 1, 1988 he stated that 
he did not believe that there was any medical evidence that 
his smoking had caused his lung cancer.  

There was an attached June 1988 declaration of Baker Wilson 
who stated that he was present at Shot SIMON and had been 
told that troops would be positioned 2,000 yards from ground 
zero.  After the nuclear blast, his group had walked quite a 
distance beyond bunkers occupied by officers.  A June 1988 
declaration of Captain Leonard Tilley reflects (at pages 3 
and 4) that the veteran was versed in the use of a compass 
and map reading and that it would have been standard tactics 
for an advance element to be 500 yards in front of the main 
body of a battalion (contrary to Mr. Goetz's statement).  
There were other statements made to rebut the conclusions of 
Mr. Goetz and it was stated that there was no error in 
judgment by the veteran in his command function at Shot SIMON 
(page 9).  

Also attached was a July 1988 declaration of Roland Finston, 
Ph.D., the Director of Health Physics at Stanford University, 
together with his Curriculum Vitae.  The main thrust of Dr. 
Finston's declaration was a rebuttal of Mr. Goetz's 
conclusions.  The validity of several of Mr. Goetz's 
arguments to discredit the veteran's account were questioned 
(pages 1 and 2).  These included physical symptoms of other 
participants being induced without a lethal dose of radiation 
(page 2), the effects of the nuclear blast on the surrounding 
terrain, including a blast crater, being visible (pages 2 and 
3), and the absence of a lethal dose of radiation at the 
distance of 300 to 600 yards from ground zero given the lapse 
of time after the detonation would suggest an exposure rate 
of "170 R/hr" at 600 yards and it would not have been 
lethal to approach such an area for an hour (page 4).  Recent 
tests indicated that "exposure to 100 - 200 rem was 
associated with onset of nausea at two hours, not a lethal 
dose" (page 4).  Contrary to Mr. Goetz, the appearance of 
erythema (as to the veteran's allegation of being sunburned 
after the blast) was not indicative of a lethal whole body 
dose.  In fresh fallout field the beta radiation dose rate 
was typically 10 times higher than that of penetrating gamma 
radiation, such that it was quite reasonable to have a prompt 
erythema from a skin dose of 1200 rem, while experiencing a 
deep dose of only 100 rem or so.  For these reasons, Mr. 
Goetz's impeachment of the veteran's account was not fair and 
was technically flawed.  

Of the 25 attachments, attachment 7 is a March 1984 statement 
of Mr. Goetz to the DNA reflects that it was accepted that 
the veteran was in an advance element of BCT A and that it 
was standard military practice to have a "point" or advance 
guard for most maneuvers.  It was extremely difficult to 
understand how the veteran had allowed his unit to proceed 
before his CBR monitors had arrived, which meant that he had 
no means of advising his battalion commander of the 
radiological situation which was his primary mission, and 
made no attempt to communicate this to his superior.  The 
'jump off" time was not predetermined as the veteran alleged 
but was established after the detonation.  It was further 
stated that "[w]hile it is possible to perform a dose 
reconstruction based on the veteran's story, it should be 
emphasized that such tacit agreement with his version would 
subject the government to similar cases in the future" and 
"the 'SNAFU' was his, not the Army's."  "The personnel 
dose due to such behavior would be high, probably in the 
neighborhood of 25 rem, depending on the specific scenario 
(e.g., stay time at the objective) established."  "Due to 
the serious implications of such an approach, we will await 
your further instructions before proceeding with a detailed 
analysis."  

Attachment eight is an undated handwritten note from Mr. 
Boren of the DNA indicating that in light of information from 
"SAI" (apparently Mr. Goetz's statement) General Counsel 
was reviewing the matter for negligence and compensation 
consideration prior to their response.  It seemed that the 
veteran might not get compensated for his negligence but the 
men in his unit might be since they were following his 
orders.  

Attachment ten is the transcript of the testimony of Dr. 
Finston in the N.A.R.S. v. Turnage lawsuit.  This reflects 
that this testimony was not intended to introduce evidence 
relating to the merits of the veteran's individual VA claim, 
as opposed to generic problems encountered in radiation dose 
reconstruction and individual variables that could enter into 
dose estimates.  Dr. Finston testified that the most recent 
calculation for the veteran's platoon, as of 1985, was 3.1 
rems of external gamma radiation plus a very smattering 
amount of residual exposure from internal contamination and a 
modest amount of internal neutron gamma radiation.  This was 
the same dose reconstructed for the main body of the 
veteran's BCT and the veteran was treated as a generic 
participant.  It was suggested that the BCT was exposed to 
"1/1,000TH of a rem through [an] inhalation pathway."  The 
dose to his lungs and gastrointestinal tract was "manyfold 
higher than that value."  The veteran had bronchogenic 
cancer and this was where the middle to large-sized ionized 
particles tended to settle out and thus that form of cancer 
would be consistent with the inhalation of larger particles.  
The resuspension factor, as to internal dose calculation, 
[apparently of particles suspended in the air] had been 
assumed to be 10 to the minus fifth or one part in 100,000 
but, due to movement of men and vehicles, a resuspension 
factor of 10 to 30 or even 70 times higher might well exist.  
The internal dose calculation for Shot SIMON did not take 
into account the resuspension from vehicular traffic or 
decontamination using only brooms.  Also, the dose 
reconstruction for Shot SIMON did not take into account 
ingestion as a pathway and the troops at Shot SIMON were 
given bagged lunches to take to the test site.  Testimony was 
also elicited with regard to certain maps in evidence at the 
trial and the calculation of radiation levels in test site 
areas reflected on those maps but calculations would have to 
be adjusted to reflect the different periods of time during 
which any troops might be in any particular area, in light of 
radioactive decay.  Also, the reconstruction dose model used 
by SAIC did not take into account a dynamic fallout process 
of greater than a high-side assumption of no fallout 15 
minutes after detonation, which could offset radioactive 
decay, such that overall radiation levels might actually rise 
rather than decrease.  

Dr. Finston further testified that in his opinion the 
calculated dose estimates for the two BCTs was significantly 
underestimated and the major sources of the underestimate 
were the radiation field as shown in drawings prepared by 
SAIC in analyses done after 1979 and the consideration of the 
movements of the BCTs.  There was also a discrepancy between 
doses indicated by film badges which read twice to three 
times higher than pocket chambers, or the combination of the 
instrument readings, and the times of occupancy of regions 
said to be at a certain radiation level based on instrument 
readings, such that it was assumed that personnel were 
overexposed.  The highest dosimeter reading for ground troops 
was 7 rem which was higher than the SAIC dose estimate of 
about 3 rem.  If the ratio of film badge readings, of 2 to 3 
times higher than the dosimeter readings, were to hold true 
for ground troops, then the film badge readings could have 
read as high as a maximum of 21 rem.  The government at that 
time had put more credence in the dosimeter readings than on 
the film badge readings and Dr. Finston believed that people 
were excluded from the calculations if their film badge 
exposure readings exceeded the 6 rem limit for the test 
series.  There was an unusually long delay in completing the 
radiological survey at Shot SIMON because it was a large 
explosion close to the ground with resultant higher level of 
radiation intensities and this had an effect on the 
radiological data gathered.  SAIC had not been able to 
resolve discrepancies between data obtained by personnel of 
the Atomic Energy Commission (AEC) and the 50th Chemical 
Group and it appeared that SAIC choose to use the data 
gathered by the AEC.  Reference was made to an unidentified 
document which indicated that AEC radiation survey data after 
Shot SIMON was so inadequate as to introduce considerable 
uncertainty as to reliability.  There was reason to question 
the calculated speed at which the BCTs had moved and a 
November 1981 memo of Mr. Goetz indicates that BCT B actually 
reached its objective which was about 1525 yards to the west 
of ground zero.  The calculated dose for BCT A was modified 
in 1981 to be 1.6 rem, and Dr. Finston assumed that this was 
still calculated on BCT A having halted 2,000 yards from 
ground zero.  In 1985 another dose reconstruction for Shot 
SIMON was made and entitled Final Dose Reconstruction for the 
UPSHOT-KNOTHOLE Series.  The recalculated doses were 3.1 rem 
for BCT A and 2.2 rem for BCT B and a new site map was 
created in that recalculation.  

Dr. Finston testified that a comparison of the 1979 map and 
the 1985 map reflected that the objective (the site to which 
troops were to march), the path taken, and the Isopleths 
(radiation zones) had been changed.  The 1985 map reflected 
that the objective was moved to the left about 600 yards, the 
path swerved more to the left, and the isopleths were drawn 
in closer, such that the intensity of radiation at a given 
point in most regions was lower than it was in the 1979 
calculation.  Also, the location of troop trenches was 
changed in the 1985 map which did not show trenches as 3,500 
yards but at 4,000 yards.  Dr. Finston calculated the 
objective to be about 750 meters west of ground zero but he 
could find nothing to justify the 1985 reconstruction having 
moved the objective to the left.  It appeared that SAIC had 
ignored the known facts with regard to where BCT B actually 
reached its' objective and the 1985 map shows that BCT A 
advanced closer to its' objective than 2,000 yards and is 
shown as almost reaching its' objective.  The belief that the 
BCT paths had swerved was based upon certain test radiation 
limits rather than on actual information pertaining to events 
as they really occurred.  The veteran's testimony had been 
that the path taken was a straight line.  There was no 
explanation in the 1985 map for changing the position of the 
isopleths as shown in the 1979 map.  It was clear that a 
single dose could not be calculated that applied to all 
troops participating in Shot SIMON.  In creating the 1985 
dose reconstruction, SAIC had given greater value to the 
assumption that troops had remained out of high radiation 
intensity areas than to the known facts regarding the 
location of objectives.  In turn, this would set an upper 
limit on the maximum doses.  Dr. Finston, on the other hand, 
would give greater credence to the known facts than to an 
administrative test rule limiting radiation exposure.  Dr. 
Finston agreed with the earlier testimony of Mr. Goetz that 
if the map was inaccurate, then the dose reconstruction was 
inaccurate.  It was the possible inaccuracy of the 1985 map 
that was one of the reasons for Dr. Finston's opinion that 
there was considerable doubt about the accuracy of the 1985 
dose reconstruction.  He also did not agree that the 1985 
isopleths were accurate to within a few hundred yards and 
such a difference would make a significant difference in the 
radiation dose within several hundred yards of ground zero.  
In its' uncertainty analysis SAIC took into account only two 
factors, marching speed and stay times but not uncertainty 
associated with radiological data or actual routes taken.  
This casted doubt upon the uncertainty analysis by SAIC and 
the 90 percent confidence level in the radiation doses of 3.1 
and 3.2 expressed by SAIC was not warranted.  

Dr. Finston also testified that although he did not have the 
raw data or a spatial model, computer code, to undertake the 
type of reconstruction performed by SAIC in 1985, and perhaps 
in 1981, he took a line of approach similar to that taken by 
SAIC in 1979 which suggested an external exposure to BCT A, 
upon following a specified path, of approximately 32 rem and 
a film badge equivalent dose of about 24 rems and that moving 
from 4,000 to 3,500 yards during the first minute after 
detonation increased BCT As' prompt radiation dose from 
neutron and gamma radiation by a factor of seven, i.e., seven 
times higher than estimated by SAIC for that portion of the 
total exposure.  This would apply to the veteran's platoon 
based on his testimony.  It was also felt that Mr. Goetz's 
comments as to the veteran's credibility and onsite actions 
were improper.  

Attachment twelve are portions of a transcript of the 
testimony of Jerald Goetz, in July 1987, who had a general 
engineering degree and had taken nuclear weapons employment 
courses.  He had been assigned to the Armed Forces Special 
Weapons Project which had become the Defense Atomic Support 
Agency in about 1959 or 1960 which, in turn, had changed its' 
name to the Defense Nuclear Agency (DNA) about 15 years ago.  
He had been employed by SAIC since he had retired from the 
military in 1978.  Shot SIMON was a 43-kiloton detonation in 
a tower 300 feet above ground.  If there had been trenches at 
3,500 yards from ground zero it would have effected the dose 
calculation for troops in such trenches.  In making his 
radiation dose calculations he used a "classified yield that 
is higher than 43 KT [kilotons]" for reasons [apparently 
classified] that AEC did not wish divulged, but the yield was 
in excess of 50 KT.  Any inaccuracies in the map prepared by 
Mr. Goetz would also have effected radiation dose estimates 
but he considered the map to be accurate.  He concluded that 
BCT A has changed its' path based on a report of the BCT A 
commander who reported having had to "[s]lide to the west" 
but there was no other documentation that BCT A had swerved 
to the west.   The reason for presuming the swerve in BCT A's 
path was because that was where the radsafe limit was at the 
time they were there, as reflected in a statement in the 
official records that the advance was halted due to that but 
BCT A had eventually reached its' objective.  If BCT A had 
penetrated the test limit of 2.5 rem per hour line it would 
effect the does reconstruction.  A major reason for the 
differences in past dose estimates was that BCT A was more 
recently presumed to have proceeded further than originally 
thought and because better radiological data was used.  

Mr. Goetz also testified that when he had stated that the 
veteran might have been exposed to 25 rem, it was based on 
how close it was assumed the veteran had gotten to ground 
zero, based on the veteran's statements, and not upon an 
actual and specific dose reconstruction for the veteran.  The 
figure of 25 rem would have required the veteran, very soon 
after the detonation, to run to within about 500 yards of 
ground zero and back.  This information was not conveyed to 
VA because it was a guess based on a highly speculative and 
unverified scenario.  A dose of 25 rem would be one of the 
largest exposures of any veteran in the NTPR Program and the 
officers at Shot SIMON in an advanced station, other than the 
volunteers who were a special class, received a dose of 20 
rem.  Because of the difficulty in erecting a plausible 
scenario based at least in part on information provided by 
the veteran, DNA undertook a research effort to find those in 
a position to know whether the veteran's statements could be 
substantiated in any way

Later in August 1988 the RO submitted the case to the VA 
Director of Compensation and Pension Service.  

In an October 1988 statement the veteran attacked the 
statements and conclusions reached as to his reconstructed 
radiation dose estimate while in Nagasaki.  The conclusions 
did not take into account his specific activities during the 
occupation and the statement that all possible worst case 
assumptions had been considered was not true.  Reportedly, 
Mr. Goetz had testified that the generic dose model used in 
the Nagasaki reconstruction did not take into consideration 
all ingestion of radiation through utensils or containers and 
that the Nagasaki model considered and disregarded inhalation 
as a possible source of radiation exposure.  The veteran 
requested a radiation dose estimate which ignored the recent 
estimate of his Nagasaki exposure and that a new estimate for 
his combined Nagasaki and Shot SIMON exposure be constructed.  

A VA Associate Deputy Chief Medical Director reported in 
August 1989 that in his opinion the veteran's lung cancer was 
not a consequence of inservice ionizing radiation exposure.  
Even if he had been in or close to Nagasaki his exposure 
would have been less than 1 rem, as calculated, and in all 
probability would not have exceeded a few tens of millirem.  
As to Shot SIMON he received a reconstructed dose of 3.1 rem 
gamma, with a maximum dose of 3.4 rem gamma, a probable dose 
of 0.003 rem neutron radiation and an internal exposure 
potential of less than 0.150 rem (fifty years) committed dose 
equivalent radiation to the lungs.  It was noted that the 
veteran's account of his exposure would indicate that he 
received a greater dose but his description of events was 
unsubstantiated and the DNA reconstruction was used.  He was 
found to have squamous cell carcinoma in the upper lobe of 
the left lung in 1982.  Carcinoma of the lung is known to be 
caused by cigarette smoking and the veteran was a long-time 
smoker.  Among smokers, a dose of 25.5 rad of ionizing 
radiation is necessary to arouse suspicion of a causal 
relation to lung cancer, based on an upper 99 percent 
credibility limit.  For a non-smoker, the dose arousing 
suspicion, with exposure at age of less than 20 years, is 4.3 
rad, and for age 30 it rose to 9.3 rad.  

Later in August 1989 the VA Director of Compensation and 
Pension Service stated that he agreed with the medical 
opinion obtained earlier that month which advised that "it 
is unlikely that the veteran's lung cancer resulted from his 
exposure to ionizing radiation in service.  As a result of 
this opinion, and following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's disability was the result of 
such exposure."  

Rating actions of August and November 1989 reflect that the 
veteran's claims for a dental condition and lung cancer were 
reconsidered by the RO under the terms of the Gott settlement 
and that no new inservice or post-service dental records had 
been found.  

The veteran testified at his first hearing before the Board 
in May 1990 in support of his claims for service connection 
for multiple disabilities, including lung cancer and loss of 
teeth, claimed as due to inservice exposure to ionizing 
radiation.  The veteran's attorney stated that court and 
congressional testimony had been submitted to the RO 
addressing deficiencies in DNA's dose reconstruction but was 
absent from the claim file (page 2 of the transcript of that 
hearing).  It was alleged that the veteran met the 
requirements of Public Law 98-542, as contemplated by 38 
C.F.R. § 3.311(b), and Public Law 100-321 because a 1982 
operative report reflects that a tumor mass was found at the 
opening of the "left upper lobe" almost totally blocking 
the opening.  A later April 1982 operative report indicated 
the mass was 2 to 3 millimeter inside the orifice (page 3).  
It was felt that the rule-making process under which the 
regulation was promulgated was flawed and that the 
determination in the regulation of what was a radiogenic 
disease was capricious and in which reasonable doubt was not 
exercised (page 3).  It was stated that the veteran's claim 
met the requirements of the decision of the U.S. Federal 
District Court for the Northern District of California in 
Nema v. U. S. of May 3, 1989, as amended on May 13, 1989 
which held that service connection must be considered with 
regard to a statistically valid incidence of certain 
disorders in the face of scientific uncertainty and to do 
otherwise was to tip the scale against veterans (page 3).  

It was alleged that VA had imposed an impermissibly demanding 
test for granting service connection and had refuse to 
favorably resolve reasonable doubt (page 3).  It was 
acknowledged that the claim for loss of teeth as due to 
ionizing radiation exposure fell outside the authority of 38 
C.F.R. § 3.311(b) but the service connection claim was 
supported by "evidence from a valid statistical incidence of 
these disorders from a veterans [sic] exposed to ionizing 
radiation (page 3 and 4).  It was also alleged that service 
connection was warranted for loss of teeth (irrespective of 
radiation exposure) because all of the veteran's teeth had 
been removed during active service (page 4).  

At the May 1990 Board hearing the veteran testified that he 
had not received radiation treatment for his lung cancer 
(page 5).  It was alleged that during service the veteran was 
twice exposed to radiation of 3.1 rem of ionizing radiation 
and perhaps as much as 50 rem, using a probable error range 
of plus or minus 100 percent (page 6).  It was asserted that 
service connection was warranted for lung cancer despite the 
veteran's smoking and a matter for consideration was whether 
his inservice radiation exposure made him more susceptible to 
or hastened the development or progression of lung cancer.  
It was contended that it was at least as likely as not that 
the lung cancer was materially caused by inservice ionizing 
radiation exposure (page 6).  It was stated that the 
veteran's mother died of cardiovascular disease, although she 
had had colon cancer four years prior to her death and that 
she never had lung cancer.  Also, the veteran's half-brother 
died of lung cancer but was also exposed to ionizing 
radiation (page 6).  It was stated that the exact yield of 
Shot SIMON remained classified information and while the 
published yield was 43 kilotons, DNA had admitted that the 
yield was as high as plus 50 kilotons and it could be 
inferred that the yield was even higher and may have been an 
early experiment in use of a dirty or neutron bomb (page 6).  

It was alleged that because of inconsistencies in arriving at 
and the varying amounts of estimated radiation exposure, the 
maximum highest estimated radiation dose should be assumed 
(page 7).  It was asserted that the dose estimates of Mr. 
Goetz should not be used because he was biased against the 
veteran, as evidence by his statements impugning the 
veteran's character, and his method of changing various 
factors in calculating a new radiation dose estimate was all 
for the purpose of revising the radiation dose estimates 
downward (page 7).  It was averred that Dr. Finston was a 
credible source with respect to radiation dose estimates and 
his prior testimony should be given greater weight because 
his judgment was based on more valid statistical data (page 
7).  Moreover, the RO had ignored these matters (page 8).  It 
was specifically alleged that Mr. Goetz had "falsified" his 
reports (page 8).  It was contended that one of the men 
contacted by DNA had corroborated much of the veteran's 
account (of events at Shot SIMON) (page 8).  It was asserted 
that the RO had not considered the impact of the veteran's 
radiation exposure together with his smoking and exception 
was taken to the conclusion of the VA Associate Deputy CMD 
that at least 25.5 rem would be necessary to arouse suspicion 
of radiation exposure and the development of cancer in a 
smoker (page 8).  

It was alleged by the veteran's attorney that it was 
incorrect to imply that smoking enhanced a person's ability 
to withstand a higher dose of radiation than the acceptable 
safe limit of 5 rem per year (page 8).  The opinion of the VA 
Associate Deputy CMD should not be considered because it was 
based on an erroneous reconstruction of radiation dose 
estimate (page 8).  It was averred that the RO had not fully 
considered Captain Tilley's analysis of the veteran's account 
of events (at Shot SIMON) and that the evidence of record was 
evenly divided with respect to whether the veteran's lung 
cancer was caused by smoking versus inservice exposure to 
ionizing radiation (page 8 and 9).  Citation was made to 
three prior Board decisions (which were admittedly 
nonprecedential in nature) granting service connection for 
lung cancer in cases of veteran's who smoked but were exposed 
to asbestos because the reasoning was the same in the case, 
as here, of a veteran who smoked and was exposed to ionizing 
radiation (page 9).  It was reported that one of the cited 
Board decisions had found that the veteran's smoking together 
with asbestos exposure had heightened his susceptibility to 
the development of cancer, a premise that was allegedly valid 
in this case (pages 9 and 10).  

The veteran testified that he had begun smoking during 
service in 1943 and continued to smoke until he entered 
college and again began smoking after he got out of college 
(page 10).  Lung cancer had been discovered in 1982 and other 
than an acute bout of bronchitis during service, he had never 
had any major lung problems (page 10).  When his first 
bronchoscopy was done a VA physician had stated that the 
veteran's lungs appeared clean and that by examination of his 
lungs alone it could not have been determined that he had 
ever smoked and another VA physician had stated that X-rays 
did not demonstrate that the veteran had ever smoked (pages 
10 and 11).  The VA pathologist that had performed the biopsy 
on the resected portion of the veteran's lung had stated that 
he could not determine that the veteran had ever smoked 
because there was no tar or nicotine.  While the veteran had 
asked the physicians to record these statements in writing, 
it was never done (page 11).  It was alleged that the RO had 
not addressed the assertions of Dr. Finston that given the 
limited technology at the time of Shot SIMON, the assignment 
of a 0.001 rem to internal dose exposure was many times lower 
than the probable actual dose and that Dr. Finston had used 
the same calculational approach as Mr. Goetz to the "conus" 
model for dose reconstruction (page 11).  It was alleged that 
the veteran had demonstrated that the generic model used for 
dose reconstruction at Nagasaki was inadequate for 
consideration of worst case scenarios and should be 
disregarded (page 11).  

It was alleged that in light of the material difference 
between the dose estimates of 25 rem by Dr. Finston and 3.1 
rem by Mr. Goetz, the case should have been referred for an 
independent expert's estimate of radiation dose exposure 
(pages 11 and 12).  The veteran and his representative were 
unaware whether the VA CMD had referred the case to the 
National Cancer Institute for an opinion as to the likelihood 
that the lung cancer was due to inservice ionizing radiation 
exposure [under then 38 C.F.R. § 3.311b(d)] (page 12).  It 
was asserted, in substance, that the RO's failure to follow 
the regulations and address relevant factual issues was a 
denial of due process and that there was an improper 
adversarial approach to the claims by the RO (page 12).  It 
was contended that this case was one of "overt simplicity" 
but that a well-intentioned quest for truth had set into 
motion the gathering of volumes of evidence which was 
alternately corroborated and impeached by each side, which 
only served to obscure the issue (page 12).  

It was averred that the Government and the scientific 
community at large were divided (as to estimates of radiation 
dosages) and while there were areas still open to still more 
evidentiary development, to now request that an independent 
medical expert be contacted would probably not be fruitful 
and that the opinions of the VA Associate Deputy CMD and of 
the VA Chief Benefits Director, as well as any opinion of an 
independent medical expert, were only advisory in nature but 
reference was made to the VA Physician's Guide, paragraph 
1938, which cautioned examiners that radiogenic diseases were 
indistinguishable from diseases of other etiology and, thus, 
lung cancer from radiation could not be differentiated from 
lung cancer caused by smoking (pages 12 and 13).  It was 
requested that the Board simply determine whether it was at 
least as likely as not that the veteran's lung cancer was due 
to his one or both inservice exposures to ionizing radiation, 
particularly since such exposure, when coupled with his 
smoking, greatly increased the likelihood of his developing 
lung cancer (page 13).  

It was clarified that the VA operative report indicated that 
the lung cancer was so close to the veteran's trachea that it 
should be considered a cancer of the pharynx which is 
entitled to service connection, by statute, without following 
the provisions of 38 C.F.R. § 3.311b (pages 13 and 14).  The 
veteran testified that after Shot SIMON he teeth became loose 
and all of his teeth were removed during active service (page 
14).  It was pointed out that DNA had referred to BCT A's 
having had film badges but that a publication entitle 
Exercise at Desert Rock 5 demonstrated that only BCT B was 
instructed in the use of film badges and that the veteran's 
BCT A was not so instructed and the veteran had always 
contended that BCT A had not had film badges (page 15).  The 
veteran testified that there was some animosity on the part 
of DNA and SAIC as a result of the law suit in San Francisco, 
such as allegations that he, as a master sergeant, did not 
know how to use a compass or read a map, whereas his military 
record demonstrated that he was an assistant professor of 
military science and tactics at the University of 
Pennsylvania (page 15).  The veteran felt that Mr. Goetz's 
radiation dose estimate was based upon impugning the 
veteran's character and (reportedly) that in his deposition 
Mr. Goetz had admitted that the veteran had had 25 rems of 
radiation exposure (page 15).  

A July 1990 decision of the Board denied service connection 
for, in part, lung cancer.  It was noted that the veteran 
contended that his lung cancer was due to inservice ionizing 
radiation exposure and was in such proximity to his trachea 
that it should be considered as a radiogenic disease under 
Public Law 100-321.  Also noted was the allegation that the 
dose estimate of the DNA should be disregarded because the 
person who prepared the dose estimate was biased against the 
veteran, the veteran's specific and individualized activities 
were not taken into account, and a worse case scenario was 
not considered.  The question of the great range of the 
reported radiation dose estimates was noted as well as the 
allegation that Dr. Finston was a "credible source" and yet 
no independent expert opinion as to estimated dose exposure 
nor an outside medical opinion had been obtained under 38 
C.F.R. § 3.311b.  

In the July 1990 Board decision it was noted that the 
veteran's lung cancer first manifested many years after 
service and that the DNA had reported an exposure of 3.1 rem 
due to participation in nuclear testing and of less than 1 
rem as a participant of the occupational forces of Japan.  
This dose estimate was based on official records and 
scientific studies and that to disregard this dose estimate 
and assume a much higher dose would require a resort to 
prohibited speculation.  The Board agreed with the Director 
of Compensation and Pension Services that it was not 
reasonably possible that the lung cancer resulted from 
inservice ionizing radiation exposure.  Also, as to treating 
the cancer as a cancer of the trachea, the diagnosis of lung 
cancer was firmly established.  With respect to not having 
obtained an opinion from an independent expert as to 
radiation dosage, an "estimate of dose" had not been 
submitted by on or behalf of the veteran and the VA Director 
of Compensation and Pension had not been unable to conclude 
that there was no reasonable possibility that the lung cancer 
resulted from inservice ionizing radiation exposure and, 
consequently, additional development under 38 C.F.R. 
§ 3.311b(a)(3) and 3.311b(d) was not required.  Thus, service 
connection for lung cancer was denied as not having been 
incurred in or aggravated during active service nor as being 
presumptively of service origin.  

In an October 1990 Board decision service connection for loss 
of teeth, claimed as a result of inservice exposure to 
ionizing radiation was denied.  The Board specifically 
limited consideration to the claimed basis of exposure to 
ionizing radiation and consideration of the claim of actual 
incurrence inservice based on loss of all teeth during 
service was referred to the RO for whatever action was deemed 
appropriate.  In the decision the Board noted that service 
connection for loss of teeth could not be granted on the 
basis of radiation exposure because loss of teeth was not a 
disease listed as being radiogenic under 38 C.F.R. 
§ 3.311b(b)(2).  

From an Order of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) it 
appears that the veteran appealed either the July 1990 or 
October 1990 (or possibly both decisions) but that the Court 
determined that it had no jurisdiction inasmuch as the notice 
of disagreement(s) initiating the appeal(s) was filed prior 
to November 18, 1988 and the moving party's motion for a writ 
of mandamus was denied.  

At a hearing before the undersigned member of the Board on 
March 24, 1998 it was contended that there was clear and 
unmistakable error (CUE) in the denials of service connection 
for lung cancer and loss of teeth, and citation was made to 
38 C.F.R. § 3.105(a) [which is limited to CUE in decisions by 
the RO, not the Board] (page 3 of that transcript).  
Attention was to be drawn only to the outcome determinative 
errors, which if corrected would require that the claims be 
granted (page 3).  It was alleged that the claim files had 
been mishandled and that 97 exhibits which had been submitted 
with a memorandum to the Board for this "appeal" were not 
found in the claim files (pages 3 and 4).  

At this point, however, the Board notes that there is on file 
an original attorney letter dated April 1996 addressing CUE 
in the March 1996 rating action and reflecting that there was 
attached "more than two thousand pages of material 
demonstrating the mishandling of [the veteran's] claim."  
The two thousand pages of material are contained in a 
separate cardboard box (one of three containing the entire 
record).  Attached to the attorney's September 1994 letter 
were copies of documents listed as exhibits 1 through 22.  
Subsequent letters of January and February 1995 sought 
acknowledgment of receipt of the September 1994 letter and 
documents.  

There is on file a copy of an attorney letter dated May 19, 
1997 reflecting that there was attached two copies of VA Form 
9 and a letter brief with attached 97 numbered exhibits and 
it was requested that a "file-stamped copy of each" be 
returned.  However no VA Form 9 nor 97 exhibits are attached 
thereto.  

There is also a VA Form 9, received on May 22, 1997, with an 
attached original attorney letter dated May 19, 1997 together 
with attachments identified alphabetically from A to Q.  

While not date stamped as to when received, there is on file 
a March 26, 1998 letter from the veteran's attorney with an 
"Appendix of Exhibits In Support of Appeal" which also has 
97 numbered exhibits.  

Thus, the 97 number exhibits and the more than 2,000 pages of 
exhibits submitted by the veteran's attorney are, indeed, on 
file.  However, all such documents were submitted after both 
1990 Board decisions.  

The veteran's attorney also alleged at the March 1998 Board 
hearing that the absence of records from the file had been 
raised at the time of the 1990 Board decisions (page 4 of 
the 1998 Board hearing transcript).  It was asserted that in 
attempting to reopen the claims on the grounds of CUE, 
communications to the RO were frequently not acknowledged or 
were not cited in a statement of the case (SOC).  However, 
upon review of the record it was found that much of the 
unacknowledged correspondence was in the record but it 
appeared that they had not been read or had been forgotten.  
It was averred that the nearly 2,000 pages of medical and 
scientific evidence which had been submitted was missing 
from the record [but see the above] (page 4).  It was 
[correctly] stated by the attorney that it was error not to 
consider all of the evidence of record, citing 38 U.S.C.A. 
§ 7104(a) (West 1991).  It was reported that there had been 
a delay in reopening the veteran's claims based on CUE and 
that on three occasions evidence had been submitted in 
response to an RO request for new and material evidence to 
reopen together with a description of why there had been CUE 
(pages 4 and 5).  It was specifically alleged that that the 
RO had committed CUE, although once an RO decision was 
affirmed by the Board, CUE must be contained in the Board 
decision (page 5).  However, the more recent failure of the 
RO to acknowledge the receipt of new evidence constituted 
CUE (page 6).  Also, the file was incomplete at the time of 
the 1990 Board decisions and repeated attempts had been made 
to supplement the record so that the record would be 
complete and, yet, important evidence was still missing 
(page 6).  

The veteran's attorney alleged that service connection was 
warranted for loss of teeth on the basis of direct 
incurrence during active service, irrespective of any 
inservice radiation exposure (pages 6 and 7).  It was stated 
that the veteran's lead element of BCT A was stationed in 
trenches 3,500 yards from ground zero of Shot SIMON and he 
was 3,000 yards from one of the largest nuclear explosions 
in history.  Because his radio did not function, when he 
heard noises behind him he followed instructions and led his 
men to an objective a few hundred yards from ground zero 
(pages 7 and 8).  On the way out, they encountered 
radiologic personnel who informed them that the area was too 
radioactive and they should evacuate the area immediately 
and when this was done they were decontaminated by brushing 
with a broom, removing their clothing, and showering (page 
8).  Of the radsafe personnel contacted, a Donald Primavera 
stated that he had heard of an advance element that 
proceeded all the way to its' objective and returned, which 
is precisely the account given by the veteran (pages 8 and 
9).  

The attorney also stated that the account of Baker Wilson, 
who was in the main body of BCT A, also corresponded with the 
veteran's account (page 9).  It was asserted that there was 
no evidence to contradict the veteran's account of events at 
Shot SIMON (page 9).  It was averred that this was conceded 
in the Board's March 1983 remand instructing the RO to 
determine what the maximum exposure was for those in the lead 
element of BCT A and this was required because all prior 
generic reconstructions of troops participating in Shot SIMON 
had not considered the lead elements of the BCTs which were 
closer to the nuclear blast, proceeded along a different 
path, and went closer to ground zero than the main bodies of 
the BCTs A and B which had been considered as a single group 
for the purpose of reconstructing radiation doses (page 9).  

It was alleged that this was also acknowledged by the VA 
Director of Compensation and Pension when it requested an 
individualized dose reconstruction for the veteran, as if the 
veteran's account of his proximity to ground zero had been 
confirmed (page 10).  However, this was not done since an 
individualized dose reconstruction had not been made by 
official sources which gave complete credence to the 
veteran's account of events.  There were five dose estimates 
but only two estimates were individualized dose 
reconstructions.  An attached chart indicates dose estimate, 
type of dose reconstruction (generic or individualized), and 
date the estimate was put in the record (page 10 and attached 
chart).  

The attached chart reflects the following as to estimates of 
the veteran's radiation exposure at Shot SIMON:

Estimate
Type
Date
3.0 Rem
Generic
12/10/81
1.6 Rem
Generic
8/25/82
25 Rem
Indiv.
3/22/84
3.1 Rem
Generic
5/13/85
25 Rem
Indiv.
9/23/87

It was stated that the first estimate was created in 1979 for 
the main body of BCT A, not the lead element of BCT A or the 
veteran.  The second estimate (of 1.6 rem) was generic and 
was based on the same 1979 study but took advantage of 
revising dose estimates from free field estimates to a badge 
equivalent (page 11).  It was alleged that because none of 
the participants of Shot SIMON wore film badges, this revised 
estimate was artificial (page 11).  The attorney reported 
that the third estimate was an unofficial individualized dose 
estimate of 25 rems by Mr. Goetz based on the veteran's 
individualized account which had not been made part of the VA 
record until it was discovered in a lawsuit and that the dose 
estimate that was made part of the VA record was that of 3.1 
rems which was a generic dose for all of BCT A and not based 
solely upon the veteran's lead element of BCT A nor based 
solely on the veteran's account of events.  It was further 
argued that the only appreciable dose estimate that took into 
account the veteran's activities at Shot SIMON was Dr. 
Finston's testimony and was an estimated 25 rems (page 11).  

The attorney stated that the large difference between 1.6 rem 
and 25 rem demonstrated CUE in the handling of the veteran's 
claim because one estimate was double the other and yet the 
case was not referred for an independent dose reconstruction, 
as required by regulation (pages 11 and 12).  It was argued 
that there was further error in not discussing this 
discrepancy in the dose reconstructions (page 12).  

The attorney further contended that a second CUE had to do 
with the issue of causation and also that the medical opinion 
of the VA Associate Deputy CMD was not fatal to the claim 
because it was predicated on two errors.  First, the opinion 
severely underestimated the degree of exposure because it 
used the estimate of 3.1 rem from the DNA even though it 
acknowledged that the veteran's account indicated that he 
received a greater dose (and thus the VA Associate Deputy CMD 
opinion was not based on an individualized dose estimate, 
ranges for which were as high as 25 rem).  Also, the Board, 
the Director of Compensation and Pension, and the RO had 
already found that there was reasonable doubt as to the 
events that occurred at Shot SIMON and ordered that an 
individualized dose estimate be made (pages 12 and 13).  

The attorney also argued that there was further error in the 
VA Associate Deputy CMD opinion inasmuch as it was not based 
on the entire evidence of record because material or 
documents were missing and was not based on an individualized 
radiation dose estimate (page 13).  It was also alleged that 
there was error in the VA Associate Deputy CMD opinion 
because the regulation requires that for a negative finding 
the standard must be that there is no reasonable possibility 
of a nexus, whereas the VA Associate Deputy CMD only found 
that it was "unlikely" that there was a nexus.  Since the 
VA Associate Deputy CMD did not conclude that it was at least 
as likely as not that there was a nexus or that there was no 
reasonable possibility of a nexus, the case should have been 
referred to an outside consultant, under 38 C.F.R. 
§ 3.311b(c)(2) and (d)(1) (pages 13 and 14).  

It was contended that the generic reconstruction of the dose 
estimate for exposure in Nagasaki was underestimated because 
it did not take into account exposure through inhalation or 
ingestion but, nevertheless, the veteran was willing to 
accept the estimated dose of 1 rem (page 14).  It was averred 
that the higher individualized and not the lower generic dose 
estimates for radiation exposure at Shot SIMON must be used 
because regulations require that when there is a range of 
doses, the highest dose must be used (page 14).  It was 
asserted that there were four erroneous modifications made 
which lowered the Shot SIMON dose estimate and these were (1) 
changing the line of departure, (2) changing the location of 
the objective, (3) changing the route or path taken, and (4) 
the isopleths (the borders of the radiation zones) were 
altered (pages 14 and 15).  It must be noted that in setting 
these contentions forth, the attorney used an overhead 
projector and the documents used in that presentation are on 
file.  

It was asserted that Mr. Goetz's testimony had proven that 
changing the line of departure would effect the estimated 
dose and Dr. Finston stated that this change had a gigantic 
effect on the dose estimate since moving from 4,000 to 3,500 
yards in the first minute after the explosion increased the 
dose estimate by a factor of seven (page 17).  However, this 
modification was made without factual foundation and for the 
sole purpose of reducing the dose estimate.  It was contended 
that since the official dose estimates were a fabrication, 
based on assumptions without factual foundation, the dose 
estimate of Dr. Finston of 32 rem for external exposure and a 
film badge equivalent of about 24 rem should be use, 
particularly since this is the only dose estimate which took 
into account the veteran's individualized activities (page 
17).  Using these estimates it was clear and unmistakable 
that service connection for lung cancer should have been 
granted based on the VA Associate Deputy CMD report which 
indicated that for a smoker of 30 years of age anything more 
than 9.3 rem aroused suspicion that lung cancer was due to 
radiation rather than smoking (pages 17 and 18).  

At the hearing the veteran testified that he now smoked and 
had first started smoking during service but had quit after 
service for the five years that he was in college, and had 
resumed smoking after college (pages 18 and 19).  

An "Appellant's Memorandum of Points and Authorities in 
Support of Appeal" dated in January 1997 is on file, 
together with voluminous copies of documents (now contained 
in a cardboard box).  

There is on file additional correspondence from the veteran's 
attorney as well as a June 1999 "Motion for Revision of 
Decision Based on Clear and Unmistakable Error." 

Law and Regulations

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).  

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the Court has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 
(1996) and Berger v. Brown, 10 Vet. App. 166 (1997).  On this 
point, it should be noted that Congress intended that VA 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  The notice of proposed rulemaking, 63 
Fed. Reg. 27534, 27536 (1998), reflects that the sponsor of 
the bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
[clear and unmistakable error]."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.  

Analysis

In determining whether there was clear and unmistakable error 
in the July or October 1990 Board decisions, the Board must 
use the law and regulations that were in effect at the time 
of those decisions.  While there has been citation to many 
cases of the Court, all of the cases specific to claims based 
on radiation exposure was rendered after the July and October 
1990 Board decisions.  The case of Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) has been cited and that case was decided 
on October 12, 1990, after the July 1990 Board decision but 
prior to the October 31, 1990 Board decision (although 
Gilbert, Id., is published as amended on December 18, 1991, 
after both Board decisions).  

In VAOGCPREC 9-94 it was concluded that there is no clear and 
unmistakable error in a VA RO decision (i.e., 38 C.F.R. 
§ 3.105(a) does not apply) when the Court invalidates a VA 
regulation or statutory interpretation after the RO decision 
becomes final.  Analogously, this applies to decisions of the 
Board.  Thus, citation to Court cases interpreting VA 
regulations pertaining to radiation claims having no bearing 
in the current adjudication of clear and unmistakable error in 
the 1990 Board decisions since decisions of the Court have 
prospective effect only and, as noted, all of the cited cases 
specific to claims based on radiation exposure were rendered 
after the July and October 1990 Board decisions.  

It has been stated, on more than one occasion, that the 
moving party is seeking to reopen the claims based on clear 
and unmistakable error.  

Since both claims of clear and unmistakable error and 
reopening relate to a prior denial of service connection, 
care must be taken in determining whether a claimant (or 
moving party) is claiming not only clear and unmistakable 
error in a prior denial of service connection but is also 
attempting to reopen the claim.  See Shockley v. West, 11 
Vet. App. 208, 214 (1998) (stating that claims of clear and 
unmistakable error and claims for reopening are two distinct 
claims).  "When a claim has been the subject of a prior 
final decision, it may be reopened only upon the 
presentation of 'new and material' evidence.  See 38 
U.S.C.A. §§ 5108, 7104(b)."  Shockley v. West, 11 Vet. 
App. 208, 214 (1998).  

On the other hand, a finding of clear and unmistakable error 
requires revision of a prior determination to reflect a non-
erroneous determination as of that date.  Whitehead v. 
Brown, 4 Vet. App. 346, 349 (1993) (as to clear and 
unmistakable error in rating actions under 38 C.F.R. 
§ 3.105(a)).  "'Where evidence establishes such error 
[clear and unmistakable error], the prior decision will be 
reversed or amended.'  38 C.F.R. § 3.105(a) [] see also 38 
U.S.C.A. §§ 5109A, 7111 (codifying [38 C.F.R.] section 
3.105(a)."  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  

"To speak of reopening a clear and unmistakable error claim 
with new and material evidence would thus seem to be a 
contradiction in terms because reopening cannot establish an 
effective date earlier than the date of the claim to reopen, 
and could never establish the effective date that a 
successful clear and unmistakable error claim would 
provide."  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In simpler terms, there is no such thing as seeking to reopen 
a previously and finally denied claim on the basis of clear 
and unmistakable error.  A determination of clear and 
unmistakable error requires retroactive revision, whereas 
reopening provides for de novo readjudication of a claim (in 
conjunction with any changes in law and regulations).  

Moreover, the Board may only consider the evidence that was 
on file at the time of those decisions.  Thus, the voluminous 
documents submitted since those decisions may not be 
considered in determining whether the July and October 1990 
Board decisions contained clear and unmistakable error (but 
will be considered in a reopening context by separate 
decision).  

Any RO failure to consider evidence which was in VA 
possession but not in the record at the time of the decision 
may not constitute clear and unmistakable error if the 
determinations was prior to July 21, 1992, (the date of the 
Court's decision in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive notice of its medical records)) but as 
to RO determinations on or after July 21, 1992, it may 
constitute clear and unmistakable error if such failure 
affected the outcome of the claim.  VAOGCPREC 12-95, 60 Fed. 
Reg. 43186 (Aug. 18, 1995).  

With respect to the allegation that there were missing 
records at the time of both 1990 Board decisions, there has 
been no proffer as to what records were missing or even the 
relevance of such records, except that allegedly some 
comgressional testimony of an unnamed source concerning an 
unknown matter (presumably radiation) was submitted.  

"With respect to the contention regarding the facts 
considered, or not considered, by the RO, the Board notes 
that it was not until 1990 that ROs were required to 
summarize the evidence they had considered in their decision 
and to include the reasons for their denial of a claim.  38 
U.S.C.A. § 5104(b); Veterans' Benefits Amendments of 1989, 
Pub. L. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66 
(1989); see also Norris v. West, 11 Vet. App. 219, 224 
(1998); Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  The 
moving party has not proffered any evidence showing that the 
RO did not examine and consider all of his SMRs, but instead 
characterizes the lack of specific referral in the rating 
decision to the medical records discussing [the claimed 
disability] as a failure by the RO to have had these records 
before them when deciding his claim.  The assertion fails, 
however, because there is a presumption of regularity which 
holds that government officials are presumed to have 
properly discharged their official duties. [] Unless 
rebutted by clear evidence to the contrary, the Secretary is 
entitled to the benefit of this presumption."  Baldwin v. 
West, 13 Vet. App. 1, 6 (1999).  

To the extent that it is alleged that evidence submitted 
since the 1990 Board decisions is not on file, this also 
should be raised by the moving party in a reopening context.  

"[T]o prove the existence of clear and unmistakable error as 
set forth in § 3.105(a), the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of a prior decision."  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In other 
words, for error to be clear and unmistakable error it must be 
outcome determinative, i.e., it must result in a manifestly 
different outcome.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  Thus, the Federal Circuit rejected the proposition 
that there may be clear and unmistakable error regardless of 
its effect on the outcome of a case.  While Bustos, Id., 
concerned 38 C.F.R. § 3.105(a) with regard to clear and 
unmistakable error in RO decisions, this same standard has 
been made applicable to allegations of clear and unmistakable 
error in a Board decision.  

Addressing first the October 1990 Board decision denying 
service connection for loss of teeth, that decision was 
specifically limited to the allegation that inservice 
radiation exposure caused loss of teeth.  The claim of direct 
incurrence was referred to the RO.  

At the time of the October 1990 Board decision 38 U.S.C.A. 
§ 1112(c) provided a presumption of service connection for 
certain types of cancer for a radiation-exposed veteran who 
had participated in a radiation-risk activity.  Here, the 
veteran was a radiation-exposed veteran who had participated 
in a radiation-risk activity but loss of teeth was not one 
of the disabilities listed at 38 U.S.C.A. § 1112(c)(2) 
(which listed only certain types of cancer).  In the October 
1990 Board decision it was held that "service connection 
for loss of teeth cannot be granted on the basis of 
radiation exposure."  

As to this, the then 38 C.F.R. § 3.311b(b) stated that: 

When it is determined 

(i) A veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of 
nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, 
or other activities as claimed; 
(ii) The veteran subsequently developed a radiogenic 
disease specified in paragraph (b)(2) of this section; 
and 
(iii) Such disease first became manifest within the 
period specified in paragraph (b)(4) of this section; 
before its adjudication the claim will be referred to 
the Chief Benefits Director [now the VA Under Secretary 
for Benefits] for further consideration in accordance 
with paragraph (c) of this section."

However, 38 C.F.R. § 3.311b(b)(iii) further stated that:

If any of the foregoing 3 requirements has not been 
met, it shall not be determined that a disease has 
resulted from exposure to ionizing radiation under 
such circumstances.  (But see paragraph (h) of this 
section."  

38 C.F.R. § 3.311b(h) provided that:

Nothing in this section will be construed to prevent 
the establishment of service connection for any 
injury or disease otherwise shown by sound scientific 
or medical evidence to have been incurred or 
aggravated during active service.  

Loss of teeth was not a condition listed in 38 C.F.R. 
§ 3.311b(2) nor was it shown or contended that any form of 
cancer listed at section § 3.311b(2) caused the veteran's 
loss of teeth.  Accordingly, service connection under the 
statute and regulations specific to claims based on inservice 
exposure to ionizing radiation from occupation of Japan or 
nuclear testing was not warranted.  With respect to 38 C.F.R. 
§ 3.311b(h) there was not on file in October 1990 any 
competent scientific or medical opinion or evidence linking 
the veteran's loss of teeth to his inservice exposure to 
ionizing radiation.  

Following the October 1990 Board decision 38 C.F.R. 
§ 3.311b(b)(4) was renumber as 38 C.F.R. § 3.311(b)(5).  The 
new 38 C.F.R. § 3.311(b)(4) was added and provided that 

If a claim is based on a disease other than one of 
those listed in paragraphs (b)(2) or (b)(3) of this 
section, VA shall nevertheless consider the claim under 
the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a 
radiogenic disease. 

However, no such evidence was submitted showing that loss of 
teeth was a radiogenic disease and, more to the point, the 
new 38 C.F.R. § 3.311(b)(4) was not in effect at the time of 
the October 1990 Board decision.  

Accordingly, the Board concludes that there was no clear and 
unmistakable error in the October 1990 Board decision.  

With respect to the July 1990 Board decision which denied 
service connection for lung cancer, while there was a single 
notation of chronic bronchitis during service, followed years 
later during service by another notation of bronchitis.  
However, service connection for bronchitis was not claimed 
then or now.  Rather, the claim was specifically for lung 
cancer.  

In 1990, as now, 38 C.F.R. § 1112(c)(2) listed cancer of the 
pharynx as a radiogenic disease for which presumptive service 
connection could be established.  

Effective May 1, 1988, Public Law 100-321, the Radiation-
Exposed Veterans Compensation Act of 1988, became effective 
and amended former 38 U.S.C.A. § 312 (now 38 U.S.C.A. 
§ 1112(c)(4)(a) (West 1991)), to provide that a radiation-
exposed veteran was one who participated in a radiation-risk 
activity which was defined at section 1112(c)(4)(B)(i) to 
include onsite participation in an atmospheric nuclear 
detonation, and at (ii) occupation of Nagasaki or Hiroshima, 
Japan from August 1945 to July 1946 or at (iii) internment as 
a prisoner of war in Japan.  In such case, the development to 
a degree of 10 percent or more any of the diseases listed at 
38 U.S.C.A. § 1112(c)(2), within 40 years from the last date 
of radiation-risk activity, would be presumed to have been 
incurred during service.  

After the July 1990 Board decision, Public Law 102-578, the 
Veterans Radiation Exposure Amendments of 1992, became 
effective October 1, 1992, and eliminated the time limits for 
presumptive service connection for the diseases listed at 
38 U.S.C.A. § 312(c)(2) (now 38 U.S.C. § 1112(c)) and 
eliminated the requirement that such a disease be manifest to 
a degree of 10 percent or more.  The amendment thus provided 
a lifetime presumption of service connection for any listed 
disease which manifested at any time and to any degree.  

Here, the veteran's lung cancer manifested in 1982, within 
40 years of his last inservice ionizing radiation exposure.  
The Board also takes this opportunity to note that Public 
Law 106-117 became effective on November 30, 1999 and 
provides that bronchio-alveolar carcinoma is a radiogenic 
disease under 38 U.S.C.A. § 1112(c)(2).  However, as Public 
Law 106-117 was not in effect at the time of the July 1990 
Board decision, its' impact will not be addressed.  

In July 1990, lung cancer was not listed as a disease under 
38 U.S.C.A. § 1112(c)(2), although cancer of the pharynx was 
listed.  The contention that the veteran's lung cancer was 
located so close to his trachea that it should be considered 
as a form of pharyngeal cancer was addressed and rejected by 
the Board in 1990, noting that the diagnosis of lung cancer 
was firmly established.  Even assuming that for the purpose 
of the statute that cancer of the trachea was the same as 
cancer of the pharynx, there was no diagnosis of cancer of 
the trachea or of cancer of the pharynx.  

The primary thrust of the allegations of clear and 
unmistakable error in the July 1990 Board decision are framed 
in terms of the regulation, 38 C.F.R. § 3.311b, then in 
effect.  Under 38 C.F.R. § 3.311b(b)(2)(iv) lung cancer was a 
radiogenic disease for the purpose of adjudication under the 
procedures set forth in 38 C.F.R. § 3.311b.  In such a case, 
38 C.F.R. § 3.311b(a)(1) required that if a dose assessments 
made pursuant to 38 C.F.R. § 3.311b(a)(2) yielded a range of 
doses, then the highest dose range reported would be 
presumed.  38 C.F.R. § 3.311b(a)(2) provided that when the 
claimed ionizing radiation was, as in this case, from nuclear 
atmospheric testing or the occupation of Japan, the dose data 
would be obtained from the Department of Defense (DOD).  

Here, the dose data and assessment was obtained through DOD, 
including civilian contractors.  It is asserted that because 
there was a higher range of estimated dose exposure from Dr. 
Finston, that Dr. Finston's dose range should be presumed as 
accurate.  However, by its terms 38 C.F.R. § 3.311b(a)(1) 
provided that this presumption would attach when dose 
estimates were provided "pursuant to paragraph (a)(2) of 
this section [38 C.F.R. § 3.311b] and, as applicable here, 38 
C.F.R. § 3.311b(a)(2) specifically provided that the dose 
information was to be obtained from DOD.  In other words, the 
presumption at 38 C.F.R. § 3.311b(a)(1) attached only when 
there was a "range of doses" reported by DOD and not a 
range of doses from DOD together with other sources, e.g., 
Dr. Finston.  Where there was a range of doses or a conflict 
in reported doses from DOD and other sources was addressed 
elsewhere.  

In cases where dose information from DOD did not conform with 
dose information from other sources, 38 C.F.R. § 3.311b(a)(3) 
first required that the other source be a credible source and 
38 C.F.R. § 3.311b(3)(ii) provided that a credible source was 
"a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim."  Here, Dr. 
Finston was a Ph.D. and the Director of Health Physics at 
Stanford University.  The July 1990 Board decision, while not 
specifically addressing whether Dr. Finston was a credible 
source, appears to have implicitly conceded that he was a 
"credible source."  

38 C.F.R. § 3.311b(a)(3) further provided that when there was 
a "material difference" between a dose estimate from 
official dose data derived from official military records and 
a "credible source" the case would be referred to an 
independent expert selected by the Director of the National 
Institutes of Health to prepare a separate radiation dose 
estimate.  38 C.F.R. § 3.311b(a)(3)(i) 

It is alleged that because there was a material difference in 
dose estimates between official sources and Dr. Finston, it 
was clear and unmistakable error to adjudicate claim based 
solely on the medical opinion of the VA Associate Deputy CMD 
who relied on erroneous dose data.  

However, the Board in July 1990 concluded that an estimate of 
dose had not been submitted by on or behalf of the moving 
party.  In reviewing the declaration and transcript of 
testimony of Dr. Finston, it appears that the substance of 
his testimony in the particular lawsuit was centered upon 
generic difficulties on the part of VA in obtaining radiation 
dose estimates.  However, Dr. Finston did display knowledge 
of the veteran's particular claim, as evidence by the 
attempts of Dr. Finston to challenge or rebut the 
calculations and findings of Mr. Goetz (who participated in 
arriving at the official dose data), particularly by pointing 
out factors allegedly not considered.  However, a review of 
the declaration and testimony of Dr. Finston reflects that 
while he stated that the inhalation of radioactive particles 
into the lungs was consistent with the veteran's development 
of lung cancer, he did not state at any point that the 
veteran's inservice ionizing radiation exposure actually 
caused the veteran's lung cancer.  Also, Dr. Finston stated 
that if a particular ratio of film badge readings and 
dosimeter readings were true for ground troops, then film 
badge readings could have read as high as 21 rem.  This is 
not an actual estimated radiation dosage but only a 
speculative radiation dosage.  Similarly, he testified that 
his taking a line of approach similar to that taken by 
official sources in 1979 suggested an external exposure to 
BCT A, on following a specified path, of approximately 32 rem 
and a film badge equivalent dose of about 24 rems.  Dr. 
Finston also testified that radiation dose of neutron and 
gamma radiation for BCT A could be increased by a factor of 
seven was predicated upon troops having moved from 4,000 to 
3,500 yards during the first minute after the nuclear 
detonation.  In other words, troops in combat boots having 
moved 500 yards in 60 seconds over rough terrain (commented 
by Mr. Goetz as having required troop movement at almost 
Olympic speed).  

However, Dr. Finston had qualified his statements by 
previously stating that he did not have the raw data, spatial 
model, or computer code to undertake the type of 
reconstruction performed in arriving at the official 
radiation dose estimate.  According, this also was not an 
actual estimated radiation dosage but only a speculative 
radiation dosage.  

While reconstruction of radiation dose data and exposures may 
of necessity lack specificity, it is clear that the Board in 
1990 found Dr. Finston's remarks to be too speculative to 
constitute a radiation dose estimate.  Much of the 
allegations in this case center upon accepting Dr. Finston's 
testimony as a valid dose estimate.  However, these 
allegations are, essentially, factually driven and would 
require a reweighing of the evidence.  

In this regard, in determining radiation exposure it is 
contended that 38 C.F.R. § 3.311b(a)(4)(i) and (ii) requires 
that official sources, and VA, in arriving at the veteran's 
radiation dose estimate, must accept the veteran's version of 
events.  

38 C.F.R. § 3.311b(a)(4)(i) and (ii) stated:  

Exposure.  In cases described in paragraph (a)(2)(i) 
and (ii) [atmospheric nuclear testing and occupation 
of Japan] of this section: 
(i) If military records do not establish presence at 
or absence from a site at which exposure to radiation 
is claimed to have occurred, the veteran's presence at 
the site will be conceded. 
(ii) Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating 
exposure if the information in the veteran's service 
records or other records maintained by [DOD] is 
consistent with the claim that the veteran was present 
where and when the claimed exposure occurred.  

It is also contended that due to a Board remand requesting a 
dose estimate based on a worst case scenario, it was required 
that the veteran's account of events be accepted at face 
value.  

The veteran's presence in the occupation of Japan was 
accepted, as was his presence when and where Shot SIMON 
occurred.  However, the regulations, including those cited, 
did not require blind acceptance of all statements and 
allegations made by a radiation-exposed veteran.  To do so 
would be to remove VA adjudicators as finders of fact.  
Likewise, the request for a radiation dose estimate also did 
not require blind acceptance of all statements and 
allegations made the veteran.  

This is particularly true here when, as noted by Dr. Goetz, 
there were numerous inconsistencies in the veteran's version 
of events and at least one interpretation of the veteran's 
version of events would have situated him at time so soon 
after the detonation and so near ground zero that he would 
have sustained a fatal dose of radiation exposure, something 
which obviously did not occur.  

However, noting Mr. Goetz's testimony, an attempt was made to 
construct a worst case scenario which was reasonably 
consistent with logic and the known facts.  

In the motion for revision, emphasis has been place on 
alleged inadequacies in obtaining dose date and estimates and 
it is alleged that significant variables were not considered 
at the time of the July 1990 Board decision.  However, this 
argument essentially restates the testimony of Dr. Finston, a 
transcript of which was on file at the time of the July 1990 
Board decision and to now determine that the official dose 
data and estimate were incorrect would, in substance, require 
a reweighing of the facts, which is prohibited in determining 
whether the Board decision contained clear and unmistakable 
error.  

To the extent that in 1990 there was an allegation that the 
findings of Mr. Goetz were false or fabricated, for the Board 
to have so concluded in 1990 (when that matter was raised at 
the may 1990 hearing) would, in substance, have required a 
conclusion that the testimony of Mr. Goetz was perjured 
(something the Board in 1990 obviously did not do).  To the 
extent that this allegation (which indeed is a serious 
allegation) is new it should be raised in a reopening 
context.  

It is also alleged that there was clear and unmistakable 
error in the July 1990 Board decision because of the reliance 
upon the opinion of a VA Associate Deputy CMD which relied 
upon erroneous radiation dose data and estimates.  However, 
this essentially repeats and is dependent upon the argument 
above, which as noted fails.  

It is averred that there was clear and unmistakable error in 
the July 1990 Board decision because of the reliance by the 
VA Chief Benefits Director upon the opinion of the VA 
Associate Deputy CMD in concluding that it was unlikely that 
the veteran's inservice ionizing radiation exposure caused 
his lung cancer because the VA Associate Deputy CMD's opinion 
did not meet the required standards of 38 C.F.R. 
§ 3.311b(c)(1)(i) and (ii).  

38 C.F.R. § 3.311b(c)(1)(i) provided that if the VA Chief 
Benefits Director concluded that "sound scientific and 
medical evidence supports the conclusion it is at least as 
likely as not the veteran's disease resulted from exposure to 
radiation in service" the RO was to be so informed.  
However, § 3.311b(c)(1)(ii) provided that if it was concluded 
that "there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service" the RO 
was to be so informed.  

38 C.F.R. § 3.311b(c)(2) provided that if the Chief Benefits 
Director was "unable to conclude whether it is at least as 
likely as not, or that there is no reasonable possibility, 
the veteran's disease resulted from radiation exposure in 
service" then the case was to be referred, under 
§ 3.311b(d)(1), to an outside consultant selected upon 
recommendation of the Director of the National Cancer 
Institute.

However, the regulations did not require that the VA 
Associate Deputy CMD apply such standards; rather, only the 
VA Chief Benefits Director was required to use such 
standards.  

Based upon the VA Associate Deputy CMD's opinion the VA Chief 
Benefits Director concluded that, based on the entire 
evidence, there was no reasonable possibility that the 
veteran's lung cancer was the result of such inservice 
ionizing radiation exposure.  Thus, the requirements of 38 
C.F.R. § 3.311b(c) were met and there was no clear and 
unmistakable error in the July 1990 Board decision in not 
remanding the case for an outside medical opinion.  

Also, consideration has been given to the nonprecedential 
Board decisions cited and two of the three dealt with 
asbestos exposure and the development of cancer in a veteran 
that smoked.  In this regard, it was previously asserted at 
the May 1990 hearing that the RO had not considered the 
impact of the veteran's radiation exposure together with his 
smoking and exception was taken to the conclusion of the VA 
Associate Deputy CMD that at least 25.5 rem would be 
necessary to arouse suspicion of radiation exposure and the 
development of cancer in a smoker.  Moreover, it was alleged 
by the veteran's attorney that it was incorrect to imply that 
smoking enhanced a person's ability to withstand a higher 
dose of radiation than the acceptable safe limit of 5 rem per 
year.  While exception is taken to the VA Associate Deputy 
CMD's opinion concerning smoking and radiation, no competent 
scientific or medical contrary evidence was offered and it 
was not opined that smoking increased a person's ability to 
withstand radiation.  

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in July and 
October 1990 Board decisions would have been manifestly 
different but for the alleged errors.  38 C.F.R. 
§§ 20.1403(a), 20.1404(b) (1999).  


ORDER

The motion alleging clear and unmistakable error in the 
Board's July 1990 decision is denied.  

The motion alleging clear and unmistakable error in the 
Board's October 1990 decision is denied.

		
	A. BRYANT 
Member, Board of Veterans' Appeals

 


